DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 4/9/21 has been entered. Claims 15-34 are currently pending in this application, with claims 17-18 and 28-34 being withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Neer (US 2015/0231858) in view of Iwai (US 2015/0284603).
Regarding claim 15, van Neer teaches a method of temporarily bonding a product substrate (figure 1 #13) to a carrier substrate (11) by applying a bonding adhesive (12) to the carrier substrate (figure 1, s1) and connecting said carrier substrate with the bonding layer to the product substrate (figure 1, s3). The adhesive is then hardened by radiation at only a first area (referred to as the second layer in van Neer, 12b) wherein a second area (referred to as the first area in van Neer, 12a) is not substantially hardened (abstract, claim 1).
	van Neer does not teach that the hardening step is done after the connecting step.
	Iwai teaches that the hardening step is done after the connecting step (paragraphs 371-378).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify van Neer such that that the hardening step is done after the connecting step as taught by Iwai as doing such allows the user to control the adhesive properties of the bonding adhesive on the substrate (paragraphs 371-378).

Regarding claim 16, van Neer shows that the bonding adhesive (12a and 12b) is applied to the full surface of the carrier substrate (seen in figures 1 and 5).		

	Regarding claim 19, van Neer teaches that the bonding adhesive (12) is applied to structures (surfaces) of the product substrate (13) (figure 1).

	Regarding claims 20-21, van Neer teaches that the hardening of the bonding adhesive layer is done by UV irradiation (paragraph 67 and 70).

Regarding claim 22, van Neer teaches a mask is used between the radiation source and the substrates to selectively shade the adhesive (paragraph 67).
	van Neer does not teach that a mask is used for shading the second area.
	It would have been obvious to one of ordinary skill in the art to use a mask at any location where it was desired to shade an area of the adhesive. It is known in van Neer to use a mask for this purpose to it would have been obvious to place a mask at a location to shade the second area as this is a duplication/rearrangement of parts and would not produce any new or unexpected results.

	Regarding claim 23-24, van Neer teaches that the lights source is a UV light source (paragraph 70).
	van Neer does not teach that the light source is a light source array with adjacently arranged light sources.
	It would have been obvious to one of ordinary skill in the art to have multiple light sources (array) at any location (adjacent light sources) where it was desired to harden 

	Regarding claim 25, van Neer teaches that a controller (27) is used to control the radiation system (paragraph 66) which is a UV light source (paragraph 70).
	van Neer does not teach that there are multiple light sources and that they are controlled individually.
It would have been obvious to one of ordinary skill in the art to have multiple light sources (array) at any location (adjacent light sources) where it was desired to harden an adhesive. This would not produce any new or unexpected results and is a duplication/rearrangement of parts. It also would have been obvious that the controller would be able to control the multiple light sources individually since the controller is used to control the application system (21), the radiation system (22), the substrate application system (23), the curing system (24), the electronics system (25) and the cutting system individually. Adding an additional system, such as an additional light source would have obviously been independently controllable since the control system operates in this manner for multiple systems already present in the invention. This is would not produce any new or unexpected results.

	Regarding claims 26-27, van Neer teaches that the first area of the bonding adhesive (12b) is an outermost rim area and the second area (12a) is an inner area inside the first area (figure 5). van Neer also teaches that the outer most rim first area is .


Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 of the Remarks that van Neer does not teach that the hardening step is done after the connecting step.
In response to applicant’s argument, it is noted that the newly added Iwai reference is used to teach this aspect of the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748